        Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 1 of 40



               IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

FREDERICK WEICHEL,                     )
                                       )       Case No.
          Plaintiff,                   )
                                       )
          v.                           )
                                       )
TOWN OF BRAINTREE, BRAINTREE           )
POLICE CHIEF JOHN VINCENT              )
POLIO, BRAINTREE POLICE                )
OFFICERS JAMES LEAHY, ESTATE           )
OF ROBERT WILSON, ESTATE OF            )
THEODORE BUKER, and UNKNOWN            )
BRAINTREE POLICE OFFICERS,             )
ESTATES OF BOSTON POLICE               )
OFFICERS EDWARD WALSH and              )
WALTER DERBY, CITY OF BOSTON,          )
MASSACHUSETTS, and STATE               )       JURY TRIAL DEMANDED
POLICE OFFICERS JOHN R.                )
SPRAGUE and EDWARD WHELAN,             )

          Defendants.


                               COMPLAINT

     Plaintiff, FREDERICK WEICHEL, by his attorneys LOEVY & LOEVY,

complains of the TOWN OF BRAINTREE, Braintree Police Chief JOHN VINCENT

POLIO, Braintree Police Officers JAMES LEAHY, ESTATE OF ROBERT WILSON,

ESTATE OF THEODORE BUKER, and UNKNOWN OFFICERS OF THE

BRAINTREE POLICE DEPARTMENT; Boston Police Officers EDWARD WALSH

and EDWARD DERBY, the CITY OF BOSTON, Massachusetts State Police Officers

JOHN R. SPRAGUE and EDWARD WHELAN, as follows:
             Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 2 of 40



                                    INTRODUCTION

        1.      Plaintiff Frederick Weichel was wrongly accused and convicted of the

1980 murder of Robert LaMonica.

        2.      Plaintiff spent more than 36 years imprisoned for the murder, a crime

that he did not commit.

        3.      There was no legitimate evidence connecting Plaintiff to the murder.

        4.      Instead, Defendants fabricated evidence in order to quickly “solve” the

case.

        5.      In particular, they fabricated a false eyewitness identification of

Plaintiff.

        6.      This identification was purportedly obtained from one of four teenaged

friends who were in a nearby park and saw a man running from a distance of at

least 180 feet (60 yards). The teenagers only saw the man for a few seconds.

        7.      There is no way that any of the teenagers could have made a facial

identification of the person they saw in the dark from that far distance.

        8.      Despite this impossibility, Defendants in general, and Defendants

Sprague and Wilson in particular, fabricated evidence that each of the teenagers

expressly identified Plaintiff as being the man they saw.

        9.      In order to further the wrongful prosecution of Plaintiff, Defendants

Sprague and Wilson falsely claimed that up to all four teenagers identified Plaintiff.

In reality, none of the witnesses was able to identify the face of the running man.




                                             2
             Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 3 of 40



       10.      Defendants, including but not limited to Defendant Sprague, used this

false evidence, that one or more of the teenagers expressly identified Plaintiff, to

develop probable cause to arrest and prosecute Plaintiff.

       11.      They did this even though the purported eyewitness (and his three

companions) described the height and build of the person as someone who looked

completely different than Plaintiff.

       12.      Defendant Wilson used the vague facial description from the teenager

to develop a composite picture.

       13.      Defendants, including but not limited to Defendants Leahy and

Wilson, learned during the investigation that eleven credible witnesses told

investigators that the composite picture looked like a convicted murderer who had

unlawfully failed to return to prison from a furlough.

       14.      The four teenagers’ physical descriptions of height and build also

matched that convicted murderer.

       15.      Defendants never disclosed the exculpatory evidence that eleven

credible witnesses told them that the composite picture looked like that convicted

murderer. Plaintiff was, therefore, deprived of this evidence at trial.

       16.      Plaintiff was further deprived of the evidence that the physical

descriptions (height and build) also matched that convicted murderer and not

Plaintiff.

       17.      That evidence was highly exculpatory given that the only thing

purportedly tying Plaintiff to the scene of the murder was the fabricated



                                             3
               Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 4 of 40



identification of a teenager who was at least 180 feet away, too far to view the man’s

facial features.

         18.      To support their false story and prevent their case from unravelling,

Defendants hid exculpatory evidence from Plaintiff and prosecutors.

         19.      Defendants also fabricated additional evidence suggesting Plaintiff’s

guilt.

         20.      In order to ensure that Plaintiff would be charged and prosecuted,

Defendants, including but not limited to Defendants Wilson and Sprague, also

created an unduly suggestive identification procedure to coerce an eyewitness into

identifying Plaintiff. Their suggestive identification procedures failed to induce

that witness’ three companions (and also eyewitnesses) to implicate Plaintiff.

         21.      Based on the force of the fabricated evidence and the suppression of all

exculpatory evidence, Plaintiff was charged, prosecuted, and wrongly convicted of

murder.

         22.      The actions of the individual Defendants reflected the Braintree Police

Department’s unwritten custom or policy to not investigate exculpatory evidence

and to withhold it from criminal defendants. The policymakers of Defendant Town

of Braintree routinely failed to properly supervise and train its police officers and

failed to discipline officers who withheld or fabricated evidence.

         23.      Plaintiff was sentenced to life imprisonment without possibility of

parole. Plaintiff was condemned to die in prison for something he had not done.




                                               4
             Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 5 of 40



       24.      Plaintiff never stopped professing his innocence—starting with his

refusal to plea to lesser charges through his exoneration, Plaintiff fought for justice.

       25.      His fight was vindicated with the discovery of the buried exculpatory

evidence described above in Braintree Police Department’s hidden basement files.

       26.      On April 10, 2017, Judge Raymond Veary, Jr. of the Massachusetts

Superior Court granted Plaintiff’s Third Motion for New Trial.

       27.      On August 7, 2017, after Plaintiff had spent more than three decades

behind bars, the Commonwealth of Massachusetts dropped all charges against him.

       28.      Plaintiff now seeks justice for the harm that Defendants caused and

redress for the loss of liberty and the terrible hardship that Plaintiff has endured

and continues to suffer as a result of Defendants’ misconduct.

                             JURISDICTION AND VENUE

       29.      This action is brought under 42 U.S.C. § 1983 and Massachusetts law

to redress Defendants’ tortious conduct and their deprivation of Plaintiff’s rights

secured by the U.S. Constitution.

       30.      This Court has jurisdiction of Plaintiff’s federal claims under 28 U.S.C.

§ 1331 and supplemental jurisdiction of his state-law claims under 28 U.S.C. § 1367.

       31.      Venue is proper under 28 U.S.C. § 1391(b). Plaintiff resides in this

judicial district and the events and omissions giving rise to Plaintiff’s claims

occurred within this judicial district. Moreover, on information and belief, many of

the Defendants reside in Massachusetts and are subject to the personal jurisdiction

of the courts in this judicial district.



                                             5
            Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 6 of 40



                                       PARTIES

      32.      Plaintiff Frederick Weichel is a man who spent 36 years wrongfully

imprisoned for a crime that he did not commit. Mr. Weichel is a college graduate

whose life was greatly and adversely impacted by the events giving rise to this

matter.

      33.      Defendants James Leahy, Estate of Robert Wilson, Estate of Theodore

Buker, Estate of John Vincent Polio, and Unknown Officers of the Braintree Police

Department (collectively “Braintree Police Defendants”) were all Braintree police

officers at the time of the events giving rise to this matter; Defendants Estate of

Edward Walsh and Estate of Edward Derby, (collectively “Boston Police

Defendants”) were Boston police officers at the time of the events giving rise to this

matter; Defendants John R. Sprague and Edward Whelan were both Massachusetts

State Police officers at the time of the events giving rise to this matter. All of these

Defendants were responsible for investigating crimes, including the crime at issue

in this case, and/or for supervising other police officer Defendants. They committed,

facilitated, and approved the constitutional violations at issue in this case.

      34.      Defendants Town of Braintree, Massachusetts and City of Boston,

Massachusetts, are municipalities of the Commonwealth of Massachusetts, which

oversee the Braintree Police Department and Boston Police Department

respectively. Braintree Police Defendants and Boston Police Defendants referenced

above were employed by the Town of Braintree or the City of Boston or were acting

as agents of the Town of Braintree or the City of Boston, and/or the Braintree Police



                                            6
            Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 7 of 40



Department or Boston Police Department while conducting the investigation

described in this Complaint. Defendants Town of Braintree or City of Boston is

responsible for the policies and practices of the Braintree Police Department or

Boston Police Department that were implemented by Defendants in this case.

Finally, Defendant Town of Braintree or City of Boston is responsible under

Massachusetts law for any judgment entered against Defendants.

      35.      Defendants John R. Sprague and Edward Whelan are current or

former officers of the Massachusetts State Police. These Defendants were

responsible for investigating crimes, including the crime at issue in this case, and

for supervising other police officer Defendants. These Defendants committed,

facilitated, and approved the constitutional violations at issue in this case.

      36.      At all times relevant to the events described in this Complaint, each of

the Defendants identified above acted under color of law, within the scope of his

employment, and as an investigator.

      37.      Each of the Defendants is sued in his individual capacity, unless

otherwise noted.

                                        FACTS

                               The LaMonica Murder

      38.      Shortly after midnight on May 31, 1980, Robert LaMonica was shot

twice and killed in the Town of Braintree.

      39.      Mr. LaMonica was killed as he returned home from work.

      40.      Plaintiff had absolutely nothing to do with the murder.



                                            7
            Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 8 of 40



      41.      At the time of the murder, Plaintiff was miles away in Boston,

Massachusetts.

      42.      Multiple witnesses confirmed that Plaintiff was with them in Boston at

the time of the murder.

      43.      Braintree and Massachusetts State Police officers responded to the

scene of the murder, investigated the scene, gathered some evidence, and spoke to

nearby residents.

      44.      The only possible witnesses identified by Defendants were four

teenagers who were in the park near the scene of the murder.

      45.      These four teenagers saw a man running in the dark at a far distance

for a matter of a few seconds.

      46.      It was a physical impossibility that any of those witnesses could

identify the face of the man.

    Three Eyewitnesses Gave Physical Descriptions of a Man They Saw
             at a Distance—None of these Matched Plaintiff

      47.      Defendants identified no witness to the fatal shooting itself.

      48.      The four teenagers were in the park at nighttime after going to a

movie. They had been drinking beers. They were at least 180 feet from the street

when they heard four loud bangs and saw a man running quickly to a car parked on

the street.

      49.      Teenage witness Frederick Laracy described the running man to

Defendant Sprague and other Defendants as 6’1”. Laracy said he did not see the

running man’s facial features.


                                            8
             Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 9 of 40



       50.      Teenage witness Lisa Krause described the running man as 5’11” with

a slim, athletic build. She did not see his facial features, only that the man had a

“round” face.

       51.      Teenage witness Jean Castonguay described the running man as 5’10

or 5’11” and as tall and skinny. She could not see his facial features, only that the

man had a “short, round” face.

       52.      Teenage witness John M. Foley, who had drunk four to five beers,

claimed to have seen the running man’s face for approximately one second under a

street light.

       53.      Mr. Foley’s description (along with the body-type descriptions of his

friends) did not match Plaintiff.

       54.      Mr. Foley’s description was consistent with Rocco Balliro, a convicted

murderer who had unlawfully failed to return to prison from a furlough the day

before the murder, or Mr. Balliro’s identical twin brother.

       55.      Mr. Foley described the running man as being 5’11” tall.

       56.      Mr. Balliro was 5’11 ½” tall.

       57.      Plaintiff is 5’7” tall.

       58.      Mr. Foley described the running man as being athletic and weighing

approximately 175 to 180 lbs.

       59.      Mr. Balliro weighed between 165 to 190 lbs.

       60.      Plaintiff weighed 155 lbs.




                                                9
         Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 10 of 40



      61.    Mr. Foley described the running man as having bushy eyebrows, and

dark, curly sideburns.

      62.    Plaintiff did not have bushy eyebrows or sideburns.

      63.    Using Mr. Foley’s vague description of the running man, Defendants,

including but not limited to Defendants Wilson, Sprague, and at least one other

unknown officer worked with Mr. Foley to create a composite sketch of the man that

Foley saw running.

      64.    This composite sketch did not look like Plaintiff, but instead included

facial features that did not match Plaintiff. These features included, but were not

limited to, thick eyebrows and dark, curly sideburns.

      65.    Rather, the composite sketch looked very much like Rocco Balliro.

      66.    In the alternative, the composite sketch looked very much like

Salvatore Balliro, Rocco Balliro’s identical twin brother.

      67.    At least one of the four teenagers was asked to draw a picture of the

running man. Defendants, including but not limited to Defendants Wilson and

Sprague, suppressed and/or destroyed that picture.

         Eleven People Identify Balliro as the Man in the Composite

      68.    Defendant Wilson’s composite picture was published in a local paper

along with an article about the murder.

      69.    There are no known police reports after the publication of the

composite sketch stating that anyone identified the image depicted in the composite

as Mr. Weichel.



                                          10
           Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 11 of 40



        70.   On or about June 6, 1980, Defendant Leahy received a phone call from

a well-known acquaintance that the composite picture was undoubtedly Rocco

Balliro.

        71.   Armed with that information, on or about June 8, 1980, Defendant

Leahy went to Bridgewater prison and showed the composite picture to 10 prison

guards, who all confirmed that the composite showed Mr. Balliro.

        72.   Mr. Balliro looked like the man depicted in the composite picture,

including a full head of curly hair, thick eyebrows, thick sideburns and a broad

nose.

        73.   In fact, comparing the composite picture with contemporary photos of

Plaintiff and Mr. Balliro, the composite looks like Mr. Balliro “hands down.”

        74.   On or about June 9, 1980, Defendant Leahy drafted a police report

(“Leahy Report”) that documented that phone call and subsequent identifications.

        75.   Defendant Buker assigned Defendant Wilson to investigate this

evidence. There are not reports that document the investigation.

        76.   Defendants, including but not limited to Defendants Leahy, Wilson,

and Sprague, never disclosed the Leahy Report or the information contained in that

police report—instead, it was buried for three decades while Plaintiff, an innocent

man, remained imprisoned.

        77.   In addition to the positive identifications that the composite sketch

matched Balliro, Defendant Leahy had conversations with ten prison guards, who




                                           11
         Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 12 of 40



would have known that Balliro had recently assaulted a different man named

LaMonica, only ten days before the murder of Robert LaMonica.

      78.     In addition, Mr. Balliro had once shot at and threatened a man,

Freeman Clifford. Mr. Clifford survived.

      79.    Later Mr. Clifford was shot and killed. Robert Lamonica, the murder

victim here, was initially charged with the murder of Mr. Clifford, but all charges

were dropped when Robert LaMonica’s father pleaded guilty to manslaughter in the

shooting of Mr. Clifford.

      80.    Had the Leahy Report been provided to the prosecutor and defense

counsel, the information above would have been uncovered.

      81.    Defendants, including but not limited to Defendants Sprague, Wilson,

and Leahy, hid all of the above evidence from Plaintiff, his defense, and prosecutors.

      82.    There are no known police reports documenting whether the composite

sketch resulted in identifications of any other persons.

     Defendants Conducted Suggestive Identification Procedures and
                        Fabricated the Results

      83.    The four teenage witnesses were at least 180 feet from the street when

they saw the man running quickly to a parked car.

      84.    Scientific studies “have demonstrated that, even with 20/20 vision and

excellent lighting conditions, face perception begins to diminish at 25 feet, nears

zero at about 110 feet, and faces are essentially unrecognizable at 134 feet.”

      85.    The man ran past them in seconds.




                                           12
         Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 13 of 40



      86.    These witnesses could not have observed the facial features of the

running man.

      87.    Mr. Laracy said the man had “dark curly hair” but he could not make

an identification. Ms. Krause said the man had “dark frizzy hair.” Ms. Castonguay

said he had “dark curly hair (like a bushy afro).” Both female witnesses said they

had only a side view of his face but they noted he had a “round” face.

      88.    The fourth witness, Mr. Foley, who was no closer to the scene than the

other witnesses, was coerced by Defendants Sprague and Wilson into claiming that

he could identify the running man. Defendant Wilson prepared a composite drawing

with Mr. Foley. Since Mr. Foley could not have seen the facial features of the

running man, the composite was prepared based on suggestions from Defendants,

including Defendants Wilson and Sprague.

      89.    The next day, on June 1, Defendants, including but not limited to

Defendants Sprague and Wilson, included Plaintiff’s photograph in a suggestive

photo array of men tendered to at least three of the teenagers. There is no document

that suggests that Mr. Laracy was shown a photo array or, if he was, what he stated

about the array.

      90.    Defendant Sprague admits that Plaintiff was known to him on June 1,

1980, though not one police report ever identified how and why Plaintiff was

purportedly known to be a suspect on that date. Defendants suppressed the

underlying evidence before, during, and after Plaintiff’s criminal trial.




                                          13
         Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 14 of 40



       91.   Defendants conducted unduly suggestive photo identification

procedures. The suggestiveness of the photo array included, but was not limited to,

that the photo array included only one or two photographs (including that of

Plaintiff) that matched the general hair description of the running man given by the

teenage witnesses. This was particularly suggestive because the witnesses viewed

the man who was running quickly for (at most) several seconds at a great distance

at night so that only very general features could be used to identify the running

man.

       92.   The photo array hid the significant height and weight disparity

between Plaintiff and the teenagers’ initial and consistent descriptions of the

running man (as being much taller and thinner); therefore, the only feature that the

teenagers could use to identify the running man from the photographs presented to

them by Defendants Sprague and Wilson was hair style.

       93.   Defendants did not retain a copy of the photo array.

       94.   After preparing the composite based on suggestions from Defendants

Wilson and Sprague, Defendants claim that Mr. Foley selected Plaintiff’s photo

from the array.

       95.   In fact, each time that he looked at the photo array, Mr. Foley told

Defendants Wilson and Sprague that the photograph merely resembled the running

man but that there were at least two differences between the photograph and the

running man. Defendants Wilson and/or Sprague did not document those




                                          14
          Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 15 of 40



statements from the two initial photo arrays or did document those statements but

suppressed them.

        96.   Defendant Sprague instructed the three witnesses to pick a photo if it

“resembled in any way” the person they saw running.

        97.   Defendant Sprague instructed the female witnesses to look at all the

features of the photos in the array. He specifically suggested that they look at the

hair.

        98.   The two female witnesses each picked two or three photos from the

array of nine photos as possibly being the running man based on the hairstyles.

Both female witnesses said they liked the photo of Plaintiff because of his hair.

They each picked more than one photo because there were characteristics they liked

in multiple photos. These were not positive identifications.

        99.   About a week or two after the first suggestive photo array, Defendants,

including Defendant Sprague, tendered a second array to the three witnesses. The

photos were the same, with the addition of a tenth photo of a Mr. James Mantville.

Defendant Sprague says Mr. Mantville’s photo was added because the victim’s

father had heard he was the shooter. The witnesses responded to the second array

in essentially the same manner as the first; Mr. Foley picked out Plaintiff’s photo as

resembling the running man, but again noted that there were differences between

the two, and the two female witnesses each picked out two to three photos including

Plaintiff’s photo.




                                          15
         Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 16 of 40



       100.   Months later, Defendants, including Defendant Sprague, tendered a

third array to the three witnesses. This array contained only the original nine

photos from the first array. Mr. Foley again picked out Plaintiff’s photo as

resembling the running man and said that the photo looked more “baby-faced.” Ms.

Castonguay again picked out two or three photos and said she chose Plaintiff’s

photo because she liked his hair. Ms. Krause was “so unsure of herself she could not

make any identification.”

       101.   In addition to the suggestive photo identification procedures,

Defendants, including but not limited to Defendants Sprague and/or Defendant

Whelan, conducted at least two van rides where they drove one or more of the

witnesses around South Boston to look for Plaintiff.

       102.   The first van ride included Mr. Foley, Ms. Krause, and/or Ms.

Castonguay, but none of the witnesses identified the man that Defendants were

targeting. Defendants did not document this exculpatory evidence, nor have they

ever disclosed it.

       103.   The second van ride occurred on June 12, 1980. Defendants Sprague

and Whelan drove in a van with Mr. Foley and LaMonica’s two brothers (who were

not witnesses to the murder) around South Boston.

       104.   The victim’s brothers directed the location of the purported South

Boston search, though there is no police report explaining why that occurred.




                                          16
         Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 17 of 40



       105.   One or more of the Defendants in the van stated to Mr. Foley, “isn’t he

the one” or words to that effect in reference to Plaintiff. Mr. Foley then purportedly

identified Plaintiff.

       106.   This “random” “identification” was unduly suggestive and staged to

cause a false identification of Plaintiff.

       107.   A photograph of Plaintiff taken during the suggestive van ride with

Mr. Foley was introduced at trial against Plaintiff.

       108.   Defendants, including but not limited to Defendants Wilson and

Sprague, knew that there was no clear positive identification of Plaintiff, but they

claimed that multiple witnesses identified Plaintiff.

       109.   Defendant Sprague wrote a report seeking a wiretap of Plaintiff

stating “All eye witnesses” and, then in handwriting, “Four eye witnesses” picked

Weichel’s photo from the array “as a look-a-like of the assailant.” This statement

was not true.

       110.   Sprague’s undated investigative report suggests that two witnesses

identified Plaintiff. The report states that Mr. Foley picked Plaintiff’s photo as a

“look-alike of the assailant,” and Ms. Krause picked it as “a definite look-alike of the

assailant.” The report does not mention that Castonguay also viewed the array.

       111.   In fact, Mr. Foley’s identification was coerced and the other witnesses

had never positively identified Plaintiff.

       112.   Defendants have hidden and/or destroyed virtually all evidence of the

suggestive photo identification procedures.



                                             17
         Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 18 of 40



      113.   Defendant Wilson admitted that he took notes and wrote a report of

the photo arrays, but those notes and report have been destroyed or suppressed.

      114.   Defendants suppressed the exculpatory evidence that the purported

positive identification of Plaintiff by each of the witnesses was false.

        Defendants Fabricated and Suppressed Additional Evidence

      115.   Defendants fabricated additional evidence and/or suppressed

exculpatory evidence to bolster their case against Plaintiff.

      116.   Defendants, including but not limited to Defendant Wilson, destroyed

the composite picture with edits that were generated from Mr. Foley’s original

description, which could have been used to demonstrate that the description did not

remotely match him.

      117.   Defendants, including but not limited to Defendants Wilson, Sprague,

Walsh, and Derby, fabricated evidence from purported informants that Plaintiff and

a man named Thomas Barrett were the murderers.

      118.   More specifically, the first dated report identifying any basis why

Plaintiff might be a suspect occurred on June 12, 1980—only after Defendants,

including but not limited to Defendants Wilson and Sprague, directed their

investigation at Plaintiff.

      119.   The June 12, 1980 report by Defendant Wilson states that confidential

informants told Defendants Walsh and/or Derby that Plaintiff was involved.

      120.   Defendant Wilson either falsified that information and/or Defendants

Walsh and/or Derby fabricated the false reports to Defendant Wilson.



                                           18
         Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 19 of 40



      121.   There is no police report or any other evidence every produced to

substantiate the existence of the purported confidential informants or any details

obtained from them outside of the vague claim that Plaintiff and Thomas Barrett

were involved in the murders.

      122.   Defendants, including but not limited to Defendants Walsh and Derby,

suppressed any evidence relating to information from these purported informants.

      123.   Defendants fabricated identification evidence from Mr. Foley, by

coercing him into changing his description of the murderer that was given shortly

after the murder so that his description would be closer to that of Plaintiff at trial.

      124.   Similarly, Defendants, including but not limited to Defendant Sprague,

fabricated evidence that Ms. Castonguay had identified Plaintiff.

      125.   In doing so, Defendants, including but not limited to Defendant

Sprague, suppressed evidence that would reveal this fabrication.

      126.   Defendants, including but not limited to Defendants Sprague and/or

Wilson, fabricated a false statement from Ms. Krause that Plaintiff’s photograph

was a “definite look-alike” for the man she had seen when, in fact, Ms. Krause was

always adamant that she could not identify the running man at all.

      127.   Defendants, including but not limited to Defendants Sprague and/or

Wilson, did not document Ms. Krause’s statement that she could not identify the

running man and did not disclose her statement to prosecutors or the defense.




                                           19
         Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 20 of 40



      128.   Moreover, Defendants, including but not limited to Defendant

Sprague, fabricated motive evidence related to a purported street fight to further

the prosecution of Plaintiff.

      129.   Specifically, Defendants, including but not limited to Defendant

Sprague, fabricated the existence of prior incidents purportedly involving Plaintiff

and LaMonica to introduce false motive evidence for the murder.

      130.   Defendant Skinner took statements from all four teenagers right after

the murder. These statements undermine the fabricated evidence that anyone

besides Foley claimed to have seen the face of the running man.

      131.   Defendants suppressed evidence of the above fabrications so that they

would not come to light.

      132.   Braintree Police Defendants acted under the policy and practice of the

Town of Braintree, which, as described below, undermined any efforts to conform

policing activities to the constitution.

                    For Over Three Decades, Defendants Hid
                      Exculpatory Evidence from Plaintiff

      133.   Defendants hid the exculpatory evidence that Defendant Leahy

confirmed that eleven other people identified Rocco Balliro as matching the

composite sketch created by Wilson.

      134.   That evidence was kept in a binder retained by Defendant Buker.

      135.   That binder that was placed in a secret, secluded section of the

Braintree Police Department called the “Basement Archive,” which was inaccessible

to Plaintiff, the prosecution, or anyone from the general public.


                                           20
             Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 21 of 40



        136.    Had Plaintiff’s defense been armed with the Leahy Report and a

photograph of Balliro, it could have undermined the prosecution’s contention at the

criminal trial that Foley identified Plaintiff.

        137.    That evidence would have contradicted the heart of the prosecution’s

case.

        138.    Also hidden in the Buker binder in the Basement Archive was evidence

that another man, Lawrence Estrella, who had a long record including violent

assaults, was investigated for the LaMonica murder.

        139.    Defendants further hid from Plaintiff the fact that the sole witness

against him, Mr. Foley, received favorable treatment in a criminal case of his own

in another jurisdiction in exchange for his testimony against Plaintiff.

        140.    Defendants suppressed from Plaintiff and prosecutors that they told

Foley “isn’t he the one” or words to that effect in order to get Foley to identify

Plaintiff.

                         In 2010, a Public Records Request
               Results in the First Disclosure of the Balliro Evidence

        141.    Between 1980 and 2009, Plaintiff and his counsel tendered multiple

public records requests for exculpatory information to the Town of Braintree. The

Town withheld the Leahy Report in response to each of these public records

requests.

        142.    As a result of the Town’s failure to provide the Leahy Report, Plaintiff

remained in prison.




                                             21
          Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 22 of 40



        143.   On June 2, 2010, Plaintiff’s attorneys again made a public records

request for all exculpatory materials related to the LaMonica murder.

        144.   In response, for the first time in August 2010, police revealed

Defendant Buker’s binder on the LaMonica murder investigation, which had been

hidden by the Braintree Defendant investigators and/or police supervisors in

Defendant Buker’s stash of documents in the “Basement Archive” of the Braintree

Police Department.

        145.   The Buker binder contained additional internal Braintree police

reports, including but not limited to the Leahy Report relating to the multiple

identifications of Balliro discussed above, exculpatory evidence that supported that

Plaintiff was not the murderer.

        146.   It was the policy and/or practice of the City of Braintree to allow

documents to be hidden in the “Basement Archive” of the Braintree Police

Department.

        147.   These documents, including the Leahy Report, were again produced in

the ordinary course of business by members of the Braintree Police Department in

2013.

        148.   The Leahy Report is an authentic record of the Braintree Police

Department and is of a type frequently generated by members of the Braintree

Police Department.

        149.   Moreover, the Leahy Report was kept in the ordinary course of

business related to the Robert LaMonica murder investigation.



                                            22
          Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 23 of 40



      150.   Prosecutors associated with prosecuting the case against Plaintiff had

no knowledge of the Leahy Report.

      151.   Plaintiff’s counsel in the criminal case against him similarly had no

knowledge of the Leahy Report.

                 There Has Never Been any Credible Evidence
                        Tying Plaintiff to the Murder

      152.   To this day, there is not one piece of physical evidence that ties

Plaintiff to the scene of the murder, let alone the murder itself.

      153.   For instance, the murder weapon was found less than a half mile from

the murder the following day. No fingerprints or biological evidence testing was

ever done by Defendants. Such evidence could have exonerated Plaintiff.

      154.   Moreover, the murder weapon was “misplaced” by Defendants so that

no additional testing could be done regarding it. This constitutes ongoing

suppression of exculpatory evidence.

      155.   In August 1980, Defendants obtained a search warrant to record

Plaintiff—it resulted in no incriminating evidence.

          Plaintiff’s Arrest, Wrongful Conviction, and Imprisonment

      156.   Almost immediately, Defendants, including but not limited to

Defendant Sprague, focused on Plaintiff as the culprit for an unknown reason and

coerced an eyewitness into changing his description and identifying Plaintiff.

      157.   On August 13, 1980, Defendants arrested Plaintiff for the LaMonica

murder.




                                           23
          Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 24 of 40



       158.   In 1980, as a result of Defendants’ misconduct and the false evidence

they created, Plaintiff was charged, prosecuted, and tried by jury.

       159.   Plaintiff contested guilt at every stage of his arrest and prosecution.

       160.   On November 25, 1980, Plaintiff’s counsel sought all possible

exculpatory evidence possessed by Defendants.

       161.   During the trial, the false evidence described above was the only thing

suggesting that Plaintiff was guilty of murder. Specifically, Foley’s fabricated

identification testimony was the only evidence tying Plaintiff to the location of the

murder.

       162.   Moreover, Plaintiff was unable to defend himself because he was

denied access to the exculpatory evidence described above. Among other things, he

was deprived the evidence to undermine the fabricated identification evidence

against him, to introduce evidence that eleven other people identified Balliro as

looking like the composite sketch, and/or to present evidence that the composite did

look like Balliro.

       163.   As a result of the suppression of the exculpatory evidence, Plaintiff was

unable to rebut the prosecutor’s sole argument against Plaintiff—that an

eyewitness had identified only Plaintiff through comparing the composite with

Plaintiff’s photograph.

       164.   Had Plaintiff had the exculpatory evidence described above, he would

have been able to establish that Balliro is the one whose photograph matched the

composite “hands down.”



                                           24
          Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 25 of 40



      165.   On August 20, 1981, a jury found Plaintiff guilty of the LaMonica

murder.

      166.   Plaintiff was sentenced to life in prison without possibility of parole.

      167.   Without Defendants’ fabricated evidence, there was no evidence to

support a criminal proceeding against Plaintiff.

      168.   Likewise, had Defendants disclosed the exculpatory evidence they

suppressed, Plaintiff never would have been arrested, let alone convicted.

                                 Plaintiff’s Damages

      169.   Plaintiff was in his late 20s, in the prime of his life, at the time that he

was wrongly arrested and convicted.

      170.   Plaintiff was arrested, prosecuted, and convicted for no reason at all.

      171.   He would spend the next thirty-six years imprisoned for something he

had not done.

      172.   Plaintiff’s whole life was turned upside down without any warning.

      173.   Because of Defendants’ misconduct, Plaintiff has missed out on the

participating in the lives of his family and friends.

      174.   In particular, it irrevocably, adversely impacted his relationship with

his mother, who died while Plaintiff was imprisoned in 2000.

      175.   Plaintiff was also deprived of opportunities to engage in meaningful

labor, to develop a career, and to pursue his interests and passions. Plaintiff has

been deprived of all of the basic pleasures of human experience, which all free




                                           25
         Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 26 of 40



people enjoy as a matter of right, including the freedom to live one’s life as an

autonomous human being.

      176.   During his decades of wrongful imprisonment, Plaintiff was detained

in harsh and dangerous conditions in maximum security prisons. He was physically

injured and assaulted numerous times, some of which resulted in painful medical

treatment. These assaults included being stabbed and hit with heavy objects. His

injuries included open wounds and a broken jaw. In addition, at least one assault

occurred while Plaintiff was sleeping, thereby causing him ongoing fear.

      177.   Plaintiff was forced to rely on his imprisoners to meet his basic needs.

Among other hardships, he had difficulty getting medical care while he was in

prison. Plaintiff had to wait long periods to obtain needed medical attention. Even

when he received medical care, it was often substandard.

      178.   His unlawful arrest, prosecution, and imprisonment caused him to

suffer from mental and physical health problems, which continue to this day.

      179.   In addition to the severe trauma of wrongful imprisonment and

Plaintiff’s loss of liberty, Defendants’ misconduct continues to cause Plaintiff

ongoing health effects.

                              Plaintiff’s Exoneration

      180.   Plaintiff always proclaimed his innocence. During the criminal trial, he

rejected a guilty plea to a lesser charge because he refused to concede that he was

involved in any way in the LaMonica murder.




                                           26
            Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 27 of 40



       181.    On July 21, 2017, the Supreme Judicial Court of Massachusetts upheld

the order granting Plaintiff a new trial, based on the discovery of the withheld

exculpatory evidence that the only eyewitness identification was of someone else

entirely.

       182.    On August 7, 2017, the Commonwealth of Massachusetts dropped all

charges against Plaintiff.

       183.    Plaintiff walked out of prison a free man after 36 years of wrongful

imprisonment.

                                        COUNT I
                             42 U.S.C. § 1983 – Due Process

       184.    Plaintiff incorporates each paragraph of this Complaint as if fully

restated here.

       185.    In the manner described more fully herein, Defendants, while acting as

investigators, individually, jointly, and in conspiracy with one another, as well as

under color of law and within the scope of their employment, deprived Plaintiff of

his constitutional right to a fair trial.

       186.    Defendants deliberately withheld exculpatory evidence from Plaintiff

and from state prosecutors, among others, thereby misleading and misdirecting the

criminal prosecution of Plaintiff.

       187.    Defendants fabricated and solicited false evidence, including testimony

that they knew to be false, implicating Plaintiff in the crime, obtained Plaintiff’s

conviction using that false evidence, and failed to correct fabricated evidence that

they knew to be false when it was used against Plaintiff at his criminal trial.


                                            27
          Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 28 of 40



       188.   In addition, Defendants produced a series of false and fraudulent

reports and related documents, which they inserted into their file and presented to

state prosecutors and judges. These documents, which were used to show Plaintiff’s

purported connection to the crime, contained statements and described events that

were fabricated and that Defendants knew to be false. Defendants signed these

reports, both as investigators and as supervisors, despite their knowledge that the

information contained in those reports was false.

       189.   Defendants also procured false eyewitness identifications of Plaintiff,

implicating him in the crime, and they used unduly suggestive identification

techniques to obtain those false identifications. Defendants used the resulting false

identifications to taint Plaintiff’s criminal trial.

       190.   In addition, Defendants concealed and fabricated additional evidence

that is not yet known to Plaintiff.

       191.   Defendants who were supervisors charged with overseeing the

investigation and the other Defendants knew full well of this misconduct, the

suppression of exculpatory evidence, and the fabrication of a false case against

Plaintiff. These supervisors nevertheless intentionally ignored Defendants’

misconduct, and decided to make Plaintiff responsible for a crime he did not

commit, rather than directing the officers to go out and fully investigate the

murder.

       192.   Defendants’ misconduct directly resulted in the unjust criminal

conviction of Plaintiff, thereby denying his constitutional right to a fair trial



                                             28
         Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 29 of 40



guaranteed by the Fourteenth Amendment. Absent this misconduct, the prosecution

of Plaintiff could not and would not have been pursued.

      193.   The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, with reckless indifference to the rights of others,

and/or in total disregard of the truth and Plaintiff’s clear innocence.

      194.   As a result of Defendants’ misconduct described in this Count, Plaintiff

suffered loss of liberty, great mental anguish, humiliation, degradation, physical

and emotional pain and suffering, and other grievous and continuing injuries and

damages as set forth above.

      195.   Plaintiff’s injuries were caused by the official policies of Defendant

Town of Braintree and the Braintree Police Department, by the practices and

customs of Defendant Town of Braintree, the Braintree Police Department and by

the actions of final policymaking officials for Defendant Town of Braintree, and the

Braintree Police Department. For example, the Braintree Police Department

maintained an unwritten custom or policy to not investigate exculpatory evidence

and to withhold it from criminal defendants.

      196.   Mr. Weichel’s wrongful conviction further resulted from the failure to

supervise and train Braintree police officers regarding the proper handling of

exculpatory evidence and the government’s obligation to disclose it to criminal

defendants. The Town’s failure to supervise and train its officers showed deliberate

indifference to the risk that an innocent person like Mr. Weichel would be convicted

of a crime he did not commit.



                                           29
         Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 30 of 40



      197.   In addition, the Braintree Police Department maintained a “Basement

Archive” into which exculpatory evidence was placed in secrecy. The basement

archive was not available to anyone outside of the Braintree Police Department.

      198.   At all times relevant to the events described in this Complaint and for

a period of time prior thereto, Defendant Town of Braintree promulgated rules,

regulations, policies, and procedures governing witness interviews, photo lineups,

live lineups, preservation and disclosure of investigative materials and evidence,

questioning of criminal suspects, in-court testimony, preparation and presentation

of witness testimony, fire/arson investigations, and training, supervision, and

discipline of employees and agents of the Town of Braintree, including employees

and agents of the Braintree Police Department.

      199.   These rules, regulations, policies, and procedures were implemented by

employees and agents of Defendant Town of Braintree, including the Defendants,

who were responsible for conducting investigations of crimes in and around

Braintree, Massachusetts.

      200.   In addition, at all times relevant to the events described in this

Complaint and for a period of time prior thereto, Defendant Town of Braintree had

notice of a widespread practice by its officers and agents under which individuals

suspected of criminal activity, such as Plaintiff, were routinely deprived of

exculpatory evidence, were subjected to criminal proceedings based on false

evidence, and were deprived of their liberty without probable cause, such that




                                          30
         Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 31 of 40



individuals were routinely implicated in crimes to which they had no connection

and for which there was scant evidence to suggest that they were involved.

      201.   These widespread practices were allowed to flourish because the

leaders, supervisors, and policymakers of Defendant Town of Braintree directly

encouraged and were thereby the moving force behind the very type of misconduct

at issue by failing to adequately train, supervise, and discipline their officers,

agents, and employees who withheld material evidence, fabricated false evidence

and witness testimony, and pursued wrongful prosecutions and convictions.

      202.   The above-described widespread practices, which were so well settled

as to constitute the de facto policy of the Town of Braintree, were allowed to exist

because municipal policymakers with authority over the same exhibited deliberate

indifference to the problem, thereby effectively ratifying it.

      203.   The misconduct described in this Count was undertaken pursuant to

the policy and practices of Defendant Town of Braintree in that the constitutional

violations committed against Plaintiff were committed with the knowledge or

approval of persons with final policymaking authority for the Town of Braintree and

the Braintree Police Department, or were actually committed by persons with such

final policymaking authority.

      204.   John Vincent Polio was chief of the Braintree Police Department in

1980 and the final policymaker for the Braintree Police Department as authorized

by the Town of Braintree.




                                           31
         Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 32 of 40



      205.     Mr. Polio joined the Braintree Police Department in 1950 and became

chief in 1962, retiring in 1987.

      206.     As police chief, Polio was responsible for all the policies, practices, and

customs of the department.

      207.     Polio was known for being “cunning, controlling, and eccentric,”

according to an article in the February 11, 2013 issue of the New Yorker. The article

also says he was an “autodidact” who “didn’t trust anybody.”

      208.     At the time of the LaMonica murder investigation, all of the

investigation decisions went through Chief Polio.

      209.     Polio, whose formal education ended when he when he was fifteen

years old and dropped out of high school, was critical of his officers receiving

training unless it was his own idea.

      210.     By discouraging and mocking training, Chief Polio sent a message to

officers that the subjects covered in training, such as constitutional standards in

criminal procedure and police practices, were not important within the Braintree

Police Department.

      211.     Officers in turn were emboldened to ignore constitutional

requirements, including the duty to disclose exculpatory evidence, because they

were denigrated within the department.

      212.     Had training been taken seriously, Braintree police officers would have

followed up on the tip about Rocco Balliro and produced the Leahy Report to the

prosecution.


                                             32
           Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 33 of 40



         213.   At the time of the murder investigation, Polio failed to supervise offices

in the Braintree Police Department.

         214.   For instance, he did not hold meetings for his staff and communicated

with officers only through general orders which were read aloud to officers each

shift.

         215.   Had Braintree police officers been properly supervised, Defendants

would have produced the Leahy Report and/or refrained from engaging in

suggestive identification procedures.

         216.   At the time of the murder investigation, the Braintree police officer

assigned to a case was responsible for deciding what material from the case file to

provide to the prosecution (and thereby the defense). The officer would provide the

materials to his supervisor, who in turn would provide it to his superiors up the

chain of command. Polio made the final determination as to what materials would

be provided to the prosecution.

         217.   Through this system, exculpatory evidence was allowed to be banished

to the “Basement Archive” and not produced to the prosecutor or defense.

         218.   The policies, practices, and customs set forth above were the moving

force behind the numerous constitutional violations in this case and directly and

proximately caused Plaintiff to suffer the grievous and permanent injuries and

damages set forth above.

         219.   Plaintiff’s injuries were caused by Defendants, many of whom were

officers, agents, and employees of the Town of Braintree, and the Braintree Police



                                             33
         Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 34 of 40



Department including but not limited to the individually named Braintree Police

Defendants, who acted pursuant to the policies, practices, and customs set forth

above in engaging in the misconduct described in this Count.

                                     COUNT II
                 42 U.S.C. § 1983 – Federal Malicious Prosecution

      220.   Plaintiff incorporates each paragraph of this Complaint as if fully

restated here.

      221.   In the manner described above, Defendants, acting as investigators,

individually, jointly, and in conspiracy with one another, as well as under color of

law and within the scope of their employment, accused Plaintiff of criminal activity

and exerted influence to initiate, continue, and perpetuate judicial proceedings

against Plaintiff without any probable cause for doing so and in spite of the fact that

they knew Plaintiff was innocent.

      222.   In doing so, Defendants caused Plaintiff to be unreasonably seized

without probable cause and deprived of his liberty, in violation of Plaintiff’s rights

secured by the Fourth and Fourteenth Amendments.

      223.   The false judicial proceedings against Plaintiff were instituted and

continued maliciously, resulting in injury.

      224.   Defendants deprived Plaintiff of fair state criminal proceedings,

including the chance to defend himself during those proceedings, resulting in a

deprivation of his liberty, and Massachusetts law does not provide an adequate

state-law tort remedy to redress that harm.




                                           34
         Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 35 of 40



      225.   In addition, Defendants subjected Plaintiff to arbitrary governmental

action that shocks the conscience in that Plaintiff was deliberately and intentionally

framed for a crime of which he was totally innocent, through Defendants’

fabrication and suppression of evidence and their use of unduly suggestive

identification procedures.

      226.   The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, with reckless indifference to the rights of others,

and in total disregard of the truth and Plaintiff’s clear innocence.

      227.   As a result of Defendants’ misconduct described in this Count, Plaintiff

suffered loss of liberty, great mental anguish, humiliation, degradation, physical

and emotional pain and suffering, and other grievous and continuing injuries and

damages as set forth above.

      228.   On August 7, 2017, the judicial proceedings against Plaintiff were

terminated in his favor, in a manner indicative of his innocence.

      229.    Braintree Police Defendants’ misconduct described in this Count was

undertaken pursuant to the policies, practices, and customs of Defendant Town of

Braintree, and by Defendants who were final policymakers for Defendant Town of

Braintree, in the manner more fully described above.

                                 COUNT III
       42 U.S.C. § 1983 – Conspiracy to Deprive Constitutional Rights

      230.   Plaintiff incorporates each paragraph of this Complaint as if fully

restated here.




                                           35
          Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 36 of 40



      231.   After the LaMonica murder, Defendants, acting in concert with other

co-conspirators, known and unknown, reached an agreement among themselves to

frame Plaintiff for murder, a crime he did not commit, and thereby to deprive him of

his constitutional rights, all as described in the various paragraphs of this

Complaint.

      232.   In so doing, these co-conspirators conspired to accomplish an unlawful

purpose by an unlawful means. In addition, these co-conspirators agreed among

themselves to protect one another from liability for depriving Plaintiff of these

rights.

      233.   In furtherance of their conspiracy, each of these co-conspirators

committed overt acts and were otherwise willful participants in joint activity.

      234.   The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, with reckless indifference to the rights of others,

and in total disregard of the truth and Plaintiff’s clear innocence.

      235.   As a result of Defendants’ misconduct described in this Count, Plaintiff

suffered loss of liberty, great mental anguish, humiliation, degradation, physical

and emotional pain and suffering, and other grievous and continuing injuries and

damages as set forth above.

      236.   Braintree Police Defendants’ misconduct described in this Count was

undertaken pursuant to the policies, practices, and customs of Defendant Town of

Braintree, and by Defendants who were final policymakers for Defendant Town of

Braintree, in the manner more fully described above.



                                           36
         Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 37 of 40



                                      COUNT IV
                        42 U.S.C. § 1983 – Failure to Intervene

      237.   Plaintiff incorporates each paragraph of this Complaint as if fully

restated here.

      238.   In the manner described above, during the constitutional violations

described herein, one or more Defendants stood by without intervening to prevent

the violation of Plaintiff’s constitutional rights, even though they had the

opportunity to do so.

      239.   As a result of Defendants’ failure to intervene to prevent the violation

of Plaintiff’s constitutional rights, Plaintiff suffered pain and injury, as well as

emotional distress and permanent physical damage. These Defendants had ample,

reasonable opportunities to prevent this harm but failed to do so.

      240.   The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, reckless indifference to the rights of others, and

in total disregard of the truth and Plaintiff’s clear innocence.

      241.   As a result of Defendants’ misconduct described in this Count, Plaintiff

suffered loss of liberty, great mental anguish, humiliation, degradation, physical

and emotional pain and suffering, and other grievous and continuing injuries and

damages as set forth above.

      242.   Braintree Police Defendants’ misconduct described in this Count was

undertaken pursuant to the policies, practices, and customs of Defendant Town of

Braintree, and by Defendants who were final policymakers for Defendant Town of

Braintree, in the manner more fully described above.


                                            37
         Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 38 of 40



                                    COUNT V
                  Intentional Infliction of Emotional Distress

      243.   Plaintiff incorporates each paragraph of this Complaint as if fully

restated here.

      244.   As a proximate result of the initiation of the prosecution of Fredrick

Weichel for the LaMonica murder without probable cause and with malice by

defendants, Plaintiff was convicted and imprisoned for over 36 years.

      245.   The acts and omissions of defendants in initiating the prosecution of

Plaintiff was made without probable cause. Fabricating evidence and withholding

exculpatory evidence in order to convict an innocent man is extreme and outrageous

conduct, beyond all possible bounds of decency and utterly intolerable in a civilized

community.

      246.   The defendants’ acts and omissions caused Plaintiff to suffer severe

emotional distress of a nature that no reasonable person could be expected to endure

as described above.

      247.   These actions constitute the tort of intentional infliction of emotional

distress under Massachusetts law.

      248.   As a result of the Defendants’ intentional infliction of emotional distress,

Plaintiff has suffered damages as described above.

      249.   Defendants are liable to the Plaintiff for injuries and damages resulting

from the fact that by their acts and omissions alleged herein, they intentionally

inflicted emotional distress upon the Plaintiff.




                                           38
          Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 39 of 40



                                  COUNT VI
                       State-Law Claim – Indemnification

       250.   Plaintiff incorporates each paragraph of this Complaint as if fully

restated here.

       251.   Massachusetts law provides that public entities are to pay tort

judgments for which employees are liable within the scope of their employment

activities.

       252.   The Braintree Police Defendants were employees, members, and

agents of the Town of Braintree, acting at all relevant times within the scope of

their employment in committing the misconduct described herein.

       253.   The Boston Police Defendants were employees, members, and agents of

the City of Boston, acting at all relevant times within the scope of their employment

in committing the misconduct described herein.

       WHEREFORE, Plaintiff, FREDERICK WEICHEL, respectfully requests that

this Court enter a judgment in his favor and against the TOWN OF BRAINTREE,

BRAINTREE POLICE CHIEF JOHN VINCENT POLIO, Defendants Braintree

Police Officers JAMES LEAHY, ESTATE OF ROBERT WILSON, ESTATE OF

THEODORE BUKER, and UNKNOWN OFFICERS OF THE BRAINTREE POLICE

DEPARTMENT; ESTATE OF EDWARD WALSH and ESTATE OF EDWARD

DERBY, the CITY OF BOSTON, and Massachusetts State Police Officers JOHN R.

SPRAGUE and EDWARD WHELAN, awarding compensatory damages, attorneys’

fees and costs against each Defendant, punitive damages against each of the

individual Defendants, and any other relief this Court deems just and appropriate.


                                          39
         Case 1:20-cv-11456-IT Document 1 Filed 08/03/20 Page 40 of 40




                                  JURY DEMAND

      Plaintiff, FREDERICK WEICHEL, hereby demands a trial by jury pursuant

to Federal Rule of Civil Procedure 38(b) on all issues so triable.



                                                RESPECTFULLY SUBMITTED,

                                                FREDERICK WEICHEL

                                                BY:   /s/ Debra Loevy
                                                      One of Plaintiff’s Attorneys
Debra Loevy
BBO No. 569212
LOEVY & LOEVY
311 North Aberdeen, Third Floor
Chicago, IL 60607
(312) 243-5900
debra@loevy.com




                                           40
